DETAILED ACTION
This Office Action is in response to the original application and the preliminary amendment both filed on 08/10/2020. Claims 1-24 are cancelled; and claims 25-43 are added; therefore claims 25-43 are pending in the application, of which, claims 25, 33, and 40 are presented in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation that claims the benefit of U.S. Patent Application No. 15/344,342 filed on 11/04/2016, which has since been issued as U.S. Patent No. 10,740,387, which claims the benefit of U.S. Patent Application No. 15/211,321 filed on 07/15/2016, which has since been issued as U.S. Patent No. 10,423,657, which claims the benefit of U.S. Provisional Patent Application No. 62/192,873 filed on 07/15/2015.

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 05/21/2021 and 01/25/2022 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
	The drawings submitted on 08/10/2020 are accepted.

Specification
The original specification and amended specification submitted on 08/10/2020 are accepted.
 
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because the following: 
Undue length and the abstract not being in narrative form. 
Uses the phrase "Systems and methods of the present disclosure are directed to…" such phrases should be avoided. 
The phrase “screenshots A” of line 1 of the abstract should read as “screenshots. A”.
Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: 
On page 47, line 9, “identifier” should read as “identify”.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 25-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,423,657 in view of Cheung et al. (U.S. Pub. No. 2015/0235297, cited in IDS). See the table below for the double patenting obviousness analysis. 
It would have been obvious to one of ordinary skill in the art at the time the invention to modify Patent No. 10,423,657 to incorporate the teachings of Cheung because both address the same field of image analysis and linking systems and by incorporating Cheung provides a user to capture information from any website or app and enable the user to use that captured information to achieve the user's intended goal, as taught by Cheung [0003].
Present App. 16/989,573
Patent No. 10,423,657
Analysis
25. A method for processing image data comprising:




receiving a set of image data generated from a screenshot of a display device at a processor;






processing the set of image data with the processor in response to instructions fetched from a memory device to identify a plurality of visual elements in the set of image data that have a pre-existing association with an application software program;





detecting the set of image data included in the screenshot from storage in a central database of sets of image data and associated metadata using the processor;








identifying a link to the associated metadata using the processor; and accessing the associated metadata via the link using the processor.
1. A method for analyzing screenshots of Internet content to identify links to resources, comprising:


accessing, by an application executing on a computing device, from storage to which a screenshot captured by a social media user using a screenshot capture function of the computing device is stored


Not explicitly claimed.












1. detecting, by the application, the predetermined marker included in the screenshot;











1. identifying, by the application, using the predetermined marker, the link to the resource mapped to the image included in the screenshot 
1. accessing the resource via the link;
Both analyze/process screenshots




Accessing image data is also receiving the image data. Essentially replacing the term ‘receiving’ with the term ‘accessing’. 




Patent does not claim the limitation. However, the limitation could be rejected with prior art reference Cheung under nonstatutory obviousness-type double patenting. Specifically, Cheung, Figs. 1-2 and [0005], [0045]-[0058], and [0074]-[0079]. Refer to the 35 U.S.C. 102(a)(2) rejection for more details.


Patent does not claim the central database of sets of image data. However, the limitation could be rejected with prior art reference Cheung under nonstatutory obviousness-type double patenting. Specifically, Cheung, Figs. 1A-D and [0045]-[0058], [0060], and [0062]-[0064]. Refer to the 35 U.S.C. 102(a)(2) rejection for more details.


Both identify and provide a link relevant to the content.

26. The method of claim 25, wherein a remote processor from which the screenshot is generated is accessible by the software application programs executing on the remote processor.
2. The method of claim 1, wherein the storage to which the screenshot is stored is accessible by multiple applications executing on the computing device.
Screenshots are accessible by other applications

Claim 34 is essentially just a different embodiment of the same claimed limitation.
27. The method of claim 25, wherein the set of image data includes a visual marker added to the set of image data included in the screenshot.
1. the screenshot including an image and a predetermined marker associated with the image that has been previously mapped to the image prior to being included with the image
The visual marker is the predetermined marker.

Claim 35 is essentially just a different embodiment of the same claimed limitation.
28. The method of claim 25, wherein the set of image data includes metadata uniquely identifying the set of image data included in the screenshot.
4. The method of claim 1, wherein the predetermined marker includes a code comprising a string of characters that uniquely identifies the image.
The metadata is the predetermined marker. 

Claim 36 is essentially just a different embodiment of the same claimed limitation.
29. The method of claim 25, wherein the set of image data includes a code comprising a string of characters.
4. The method of claim 1, wherein the predetermined marker includes a code comprising a string of characters that uniquely identifies the image.
Essentially the same limitation. 

Claim 37 is essentially just a different embodiment of the same claimed limitation.
30. The method of claim 25, further comprising:

comparing the set of image data to a plurality of reference markers;


determining a match between the set of image data and one of the plurality of reference markers; and

selecting the link based on the one of the plurality of reference markers.
5. The method of claim 1, further comprising:

comparing the predetermined marker to a plurality of reference markers at a social media application;

determining a match between the predetermined marker and one of the plurality of reference markers; and

selecting the link to the resource at the social media application based on the one of the plurality of reference markers.
Essentially the same limitation. 

Claim 38 is essentially just a different embodiment of the same claimed limitation.
31. The method of claim 25, wherein accessing the associated metadata via the link comprises accessing the associated metadata responsive to selection of the link from a notification including the link.
6. The method of claim 1, wherein accessing the resource via the link comprises accessing the resource responsive to selection of the link from a notification including the link that is received from a social media application.
Essentially the same limitation.


32. The method of claim 25, wherein the link comprises a deep link corresponding to a resource within an application software program.
7. The method of claim 1, wherein the application is a first application and wherein the link comprises a deep link corresponding to a social media post within a social media application executable on the computing device.
Essentially the same limitation.

Claims 39 and 42 are essentially just a different embodiment of the same claimed limitation.
33. A system for analyzing screenshots to identify links to resources comprising:



a processor coupled to a memory and a display screen configured to display content;



an application stored in the memory and executable by the processor, the application including:


a screenshot receiver configured to access, from a storage device, the screenshot including a set of image data; and





a link identifier configured to identify a link to a resource mapped to the image data, the resource accessible by the processor via the link.
8. A system for analyzing screenshots of Internet content to identify links to resources, comprising:



a computing device including a processor coupled to a memory and a display screen configured to display content;


an application stored on the memory and executable by the processor, the application including:


a screenshot receiver configured to access, from storage to which a screenshot of the content displayed on the display screen captured using a screenshot function of the computing device is stored, the screenshot including an image 


a link identifier configured to identify, using the predetermined marker, the link to a resource mapped to the image included in the screenshot using a remote screenshot linking system, the resource accessible by the computing device via the link using the application; 
Both analyze screenshots







Essentially the same limitation.





Essentially the same limitation.





Essentially the same limitation.









Essentially the same limitation.
40. A method for analyzing screenshots to identify links to resources, comprising:



accessing a screenshot including a set of image data using a processor;





extracting data corresponding to the set of image data included in the screenshot using the processor;


generating a fingerprint identifying the set of image data using the processor, wherein the fingerprint is generated based on the data corresponding to the set of image data;


identifying a link to a resource mapped to the fingerprint of the set of image data using the processor; and



accessing the resource via the link.
14. A method for analyzing screenshots of Internet content to identify links to resources, comprising:


14. accessing, by an application executing on a computing device, from storage to which a screenshot has been captured by a screenshot function of the computing device, 


14. extracting, by the application, data corresponding to the image included in the screenshot;


14. generating, by the application, the fingerprint identifying the image, the fingerprint generated based on the data corresponding to the image;


14. identifying, by the application and a remote screenshot linking system, the link to the resource mapped to the fingerprint of the image;


14. accessing the resource via the link from the computing device; 
Both analyze screenshots





Essentially the same limitation.







Essentially the same limitation.





Essentially the same limitation.







Essentially the same limitation.






Essentially the same limitation.
41. The method of claim 40, further comprising identifying the set of image data from the screenshot by performing image entropy analysis on the screenshot to determine a portion of the screenshot that corresponds to the set of image data.
15. The method of claim 14, further comprising identifying the image from the screenshot by segmenting the screenshot into a plurality of blocks and performing image entropy analysis on each block to identify one or more blocks of the screenshot that can be used to determine a portion of the screenshot that corresponds to the image.
Both perform image entropy on screenshots
43. The method of claim 40, wherein identifying the link to the resource mapped to the fingerprint of the set of image data further comprises identifying the link responsive to determining a match between the fingerprint and a plurality of reference fingerprints based on a comparison of the fingerprint of the image to a plurality of reference fingerprints.
17. The method of claim 14, wherein identifying, by the application, the link to the resource mapped to the fingerprint of the image further comprises identifying the link responsive to determining a match between the fingerprint and a plurality of reference fingerprints of a social media application based on a comparison of the fingerprint of the image to a plurality of reference fingerprints.
Essentially the same limitation.


Claims 25-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,740,387. Although the claims at issue are not identical, they are not patentably distinct from each other because of the mapping presented below.
Present App. 16/989,573
Patent No. 10,740,387
Analysis
25. A method for processing image data comprising:




receiving a set of image data generated from a screenshot of a display device at a processor;






processing the set of image data with the processor in response to instructions fetched from a memory device to identify a plurality of visual elements in the set of image data that have a pre-existing association with an application software program;


detecting the set of image data included in the screenshot from storage in a central database of sets of image data and associated metadata using the processor;


identifying a link to the associated metadata using the processor; and accessing the associated metadata via the link using the processor.
1. A method for analyzing screenshots of Internet distributed content electronically captured to identify Internet links to resources, comprising:

1. accessing, by an application executing on a computing device, from a storage device to which a screenshot captured using a screenshot capture function of the computing device is stored, 


1. performing image entropy analysis on the screenshot to determine a portion of the screenshot that corresponds to the set of image data associated with an image, the set of image data includes the predetermined marker;


1. detecting, by the application, the set of image data included in the screenshot from storage in a central database of sets of image data and the predetermined marker;


1. identifying, by the application and using the predetermined marker, a link to the associated metadata; 
1. accessing the associated metadata via the link;
Both analyze/process screenshots




Accessing image data is also receiving the image data. Essentially replacing the term ‘receiving’ with the term ‘accessing’. 




Both process image data to identify visual elements/markers








Essentially the same limitation.







Both identify and provide a link relevant to the content.

26. The method of claim 25, wherein a remote processor from which the screenshot is generated is accessible by the software application programs executing on the remote processor.
2. The method of claim 1, wherein the storage device to which the screenshot is stored is accessible by multiple applications executing on the computing device, including at least one social media application.
Screenshots are accessible by other applications

Claim 34 is essentially just a different embodiment of the same claimed limitation.
27. The method of claim 25, wherein the set of image data includes a visual marker added to the set of image data included in the screenshot.
3. The method of claim 1, wherein the predetermined marker of the set of image data comprises a visual marker added to the set of image data included in the screenshot
The visual marker is the predetermined marker.

Claim 35 is essentially just a different embodiment of the same claimed limitation.
28. The method of claim 25, wherein the set of image data includes metadata uniquely identifying the set of image data included in the screenshot.
4. The method of claim 1, wherein the predetermined marker of the set of image data comprises metadata uniquely identifying the set of image data included in the screenshot
The metadata is the predetermined marker. 

Claim 36 is essentially just a different embodiment of the same claimed limitation.
29. The method of claim 25, wherein the set of image data includes a code comprising a string of characters.
5. The method of claim 1, wherein the set of image data includes a code comprising a string of characters

Essentially the same limitation. 

Claim 37 is essentially just a different embodiment of the same claimed limitation.
30. The method of claim 25, further comprising:

comparing the set of image data to a plurality of reference markers;


determining a match between the set of image data and one of the plurality of reference markers; and

selecting the link based on the one of the plurality of reference markers.
6. The method of claim 1, further comprising:

comparing the set of image data to a plurality of reference markers at an external social media system;

determining a match between the set of image data and one of the plurality of reference markers; and

selecting the link to the resource based on the one of the plurality of reference markers.
Essentially the same limitation. 

Claim 38 is essentially just a different embodiment of the same claimed limitation.
31. The method of claim 25, wherein accessing the associated metadata via the link comprises accessing the associated metadata responsive to selection of the link from a notification including the link.
7. The method of claim 1, wherein accessing the associated metadata via the link comprises accessing the associated metadata responsive to selection of the link from a notification received from an external social media system including the link.
Essentially the same limitation.


32. The method of claim 25, wherein the link comprises a deep link corresponding to a resource within an application software program.
8. The method of claim 1, wherein the application is a first application associated with an external social media system and wherein the link comprises a deep link corresponding to a resource associated with an external server system associated with a second application executable on the computing device.
Essentially the same limitation.

Claims 39 and 42 are essentially just a different embodiment of the same claimed limitation.
33. A system for analyzing screenshots to identify links to resources comprising:




a processor coupled to a memory and a display screen configured to display content;



an application stored in the memory and executable by the processor, the application including:


a screenshot receiver configured to access, from a storage device, the screenshot including a set of image data; and


a link identifier configured to identify a link to a resource mapped to the image data, the resource accessible by the processor via the link.
9. A system for analyzing screenshots of Internet distributed content electronically captured to identify Internet links to resources comprising:


a computing device including a processor coupled to a memory and a display screen configured to display content;


an application stored in the memory and executable by the processor, the application including:


a screenshot receiver configured to access, from a storage device, a screenshot including a set of image data 



a link identifier configured to identify the link to a resource mapped to the image data using the predetermined marker, the resource accessible by the computing device via the link, 
Both analyze screenshots






Essentially the same limitation.





Essentially the same limitation.





Essentially the same limitation.






Essentially the same limitation.
40. A method for analyzing screenshots to identify links to resources, comprising:




accessing a screenshot including a set of image data using a processor;




extracting data corresponding to the set of image data included in the screenshot using the processor;




generating a fingerprint identifying the set of image data using the processor, wherein the fingerprint is generated based on the data corresponding to the set of image data;



identifying a link to a resource mapped to the fingerprint of the set of image data using the processor; and



accessing the resource via the link.
16. A method for analyzing screenshots of Internet distributed content electronically captured to identify Internet links to resources, comprising:


accessing, by an application executing on a computing device from a storage device, a screenshot including a set of image data;


extracting, by the application, data corresponding to the set of image data included in the screenshot and the predetermined marker;


generating, by the application, a digital fingerprint identifying the set of image data, the fingerprint generated based on the data corresponding to the set of image data and the predetermined marker;


identifying, by the application and using the predetermined marker, the link to a resource mapped to the fingerprint of the set of image data;


accessing the resource via the link from the social media account of the user.
Both analyze screenshots






Essentially the same limitation.






Essentially the same limitation.







Essentially the same limitation.








Essentially the same limitation.






Essentially the same limitation.
41. The method of claim 40, further comprising identifying the set of image data from the screenshot by performing image entropy analysis on the screenshot to determine a portion of the screenshot that corresponds to the set of image data.
16. identifying the set of image data from the screenshot by performing image entropy analysis on the screenshot to determine a portion of the screenshot that corresponds to the set of image data, 
Both perform image entropy on screenshots
43. The method of claim 40, wherein identifying the link to the resource mapped to the fingerprint of the set of image data further comprises identifying the link responsive to determining a match between the fingerprint and a plurality of reference fingerprints based on a comparison of the fingerprint of the image to a plurality of reference fingerprints.
18. The method of claim 16, wherein identifying, by the application, the link to the resource mapped to the fingerprint of the set of image data further comprises identifying the link responsive to determining a match between the fingerprint and a plurality of reference fingerprints based on a comparison of the fingerprint of the image to a plurality of reference fingerprints.
Essentially the same limitation.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 25-43 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheung et al. (U.S. Pub. No. 2015/0235297, cited in IDS), hereinafter Cheung.
 
Regarding independent claim 25, Cheung teaches a method for processing image data (Cheung, [0004], discloses the analysis of received screenshots comprising identifying information of a merchandise to identify and display a candidate merchandise that is a potential match to the merchandise according to the identifying information. Cheung, [0065]-[0068], discloses when merchandise is identified from the screenshot, the system can use a user interface that has mechanisms such as a link, to allow a user to display information identifying the merchandise and retrieve more information of the merchandise, such as price, availability, color, size, and specification, of the merchandise and location and review of the vendor, or make a purchase of the merchandise.) comprising:
receiving a set of image data generated from a screenshot of a display device at a processor; (Cheung, Fig. 1 and [0034]-[0037], discloses receiving a screenshot captured using the operating system or user-installed application software running on the computing device, such as camera software, or a screen capture software to take a screenshot, or alternatively scan a screenshot repository to identify a suitable screenshot to use.)
processing the set of image data with the processor in response to instructions fetched from a memory device to identify a plurality of visual elements in the set of image data that have a pre-existing association with an application software program; (Cheung, [0005], discloses “system comprising a processor, memory and program code which, when executed by the processor, configures the system”. Cheung, Figs. 1A-D and [0045]-[0058], discloses image segmentation process partitions a digital image into multiple segments for analysis to locate objects and boundaries in images. Following segmentation of the screenshot and analysis of the segments, content of the segments or selected segments can be extracted. Such content, whether text, number, logos or images, can be referred to as “meta data.” Cheung, Fig. 2 and [0074]-[0079], discloses meta data (i.e. visual elements) is captured on a screenshot, the system can analyze the information and provide an interface to facilitate the use of such information by a user. Such as to initiate a communication or building a social network with a contact extracted from the screenshot, conduct a search relevant to the content of the screen, a video interface screenshot can enable a user to share a video, an application download page screenshot can enable a user to download the application from the screenshot, a QR code screenshot can prompt or enable a user to execute the QR code, an audio interface screenshot can prompt or enable a user to play the audio, a map interface screenshot enable a user to save directions, etc. Examiner interprets the provided interface to facilitate the use of the metadata information by a user to be visual elements in the set of image data that have a pre-existing association with an application software program.)
detecting the set of image data included in the screenshot from storage in a central database of sets of image data and associated metadata using the processor; (Cheung, Figs. 1A-D and [0045]-[0058], discloses image segmentation process that partitions a digital image [i.e. image data] for analysis to locate objects and boundaries in images to extract content, such as, whether text, number, logos or images. Cheung, [0060], discloses if a segment is classified as a logo, then the segment does not require OCR, but rather can be matched to a known logo in a database by comparing pixels of the segment. Examiner interprets that matching an extracted logo from a known logo in a database is detecting set of image data included in a screenshot in a central database of sets of image data. Cheung, [0062]-[0064], discloses meta data extracted from a screenshot are validated with information provided by the identified source website or source application software and stored in a database with suitable labels or annotation, such as price, logo, URL (uniform resource locator), or name of a merchandise, and can be used to identify one or more merchandises shown in the screenshot. The meta data includes identifying information useful for a user.)
identifying a link to the associated metadata using the processor; (Cheung, [0031], discloses finding a potential match for the candidate merchandise according to the identifying information. Cheung, [0062]-[0064], discloses meta data extracted from a screenshot are validated with information provided by the identified source website or source application software and stored in a database with suitable labels or annotation, such as price, logo, URL (uniform resource locator) [link/hyperlink], or name of a merchandise, and can be used to identify one or more merchandises shown in the screenshot. The meta data includes identifying information useful for a user, such as a contact for initiating a communication or network) and
accessing the associated metadata via the link using the processor. (Cheung, [0065]-[0068], discloses when merchandise is identified from the screenshot, the system can use a user interface that has mechanisms such as a link, to allow a user to display information identifying the merchandise and retrieve more information of the merchandise, such as price, availability, color, size, and specification, of the merchandise and location and review of the vendor, or make a purchase of the merchandise.)
 
Regarding claim 26, Cheung teaches the method of claim 25, wherein a remote processor from which the screenshot is generated is accessible by the software application programs executing on the remote processor. (Cheung, Fig. 1 and [0034]-[0037], discloses receiving a screenshot captured using the operating system or user-installed application software running on the computing device, such as camera software, or a screen capture software to take a screenshot, or alternatively scan a screenshot repository)
 
Regarding claim 27, Cheung teaches the method of claim 25, wherein the set of image data includes a visual marker added to the set of image data included in the screenshot. (Cheung, [0072], discloses date or time information is visible on the screen when a screenshot is taken and submitted. Cheung, [0008], discloses identifying information can include bar code, identification number, identification code, merchandise image, merchandise video, and color. Examiner interprets that these are all visual markers.)
 
Regarding claim 28, Cheung teaches the method of claim 25, wherein the set of image data includes metadata uniquely identifying the set of image data included in the screenshot. (Cheung, Figs. 1A-D and [0045]-[0061], discloses image segmentation process that partitions a digital image [i.e. image data] for analysis to locate objects and boundaries in images to extract meta data using optical character recognition (OCR) and “pattern matching” or “pattern recognition”. The analysis of the segments entails generation of a screenshot fingerprint in which it may be matched to fingerprints in a fingerprint database. Examiner interprets a screenshot fingerprint to be metadata that uniquely identifying a set of image data included in the screenshot.) 
 
Regarding claim 29, Cheung teaches the method of claim 25, wherein the set of image data includes a code comprising a string of characters. (Cheung, [0058], discloses content of the segments or selected segments can be extracted. Such content, whether text, number, logos or images, can be referred to as “meta data.”)
 
Regarding claim 30, Cheung teaches the method of claim 25, further comprising: comparing the set of image data to a plurality of reference markers; determining a match between the set of image data and one of the plurality of reference markers; (Cheung, Figs. 1A-D and [0045]-[0061], discloses image segmentation process that partitions a digital image [i.e. image data] for analysis to locate objects and boundaries in images to extract meta data using optical character recognition (OCR) and “pattern matching” or “pattern recognition”. The analysis of the segments entails generation of a screenshot fingerprint in which it may be matched to fingerprints in a fingerprint database. Examiner interprets the extracting metadata to generate and match to fingerprints to be comparing image data to reference markers.) and
selecting the link based on the one of the plurality of reference markers. (Cheung, [0031], discloses finding a potential match for the candidate merchandise according to the identifying information. Cheung, [0062]-[0068], discloses Meta data extracted from a screenshot are validated with information provided by the identified source website or source application software and stored in a database with suitable labels or annotation, such as price, logo, URL (uniform resource locator), or name of a merchandise, and can be used to identify one or more merchandises shown in the screenshot. When merchandise is identified from the screenshot, the system can use a user interface that has mechanisms such as a link, to allow a user to display information identifying the merchandise and retrieve more information of the merchandise.)
 
Regarding claim 31, Cheung teaches the method of claim 25, wherein accessing the associated metadata via the link comprises accessing the associated metadata responsive to selection of the link from a notification including the link. (Cheung, [0013]-[0014], discloses system sends a user a notification. The notification is a screen instant notification, a text message, a push notification, an electronic instant message, or an email message. Cheung, [0065]-[0068], discloses the system can use a user interface that has mechanisms such as a link, to allow a user to display information identifying the merchandise and retrieve more information of the merchandise, such as price, availability, color, size, and specification, of the merchandise and location and review of the vendor, or make a purchase of the merchandise.)
 
Regarding claim 32, Cheung teaches the method of claim 25, wherein the link comprises a deep link corresponding to a resource within an application software program. (Cheung, Fig. 2 and [0074]-[0079], discloses the meta data is captured on a screenshot, the system can analyze the information and provide an interface to facilitate the use of such information by a user. Such as to initiate a communication or building a social network with a contact extracted from the screenshot, conduct a search relevant to the content of the screen, a video interface screenshot can enable a user to share a video, an application download page screenshot can enable a user to download the application from the screenshot, a QR code screenshot can prompt or enable a user to execute the QR code, an audio interface screenshot can prompt or enable a user to play the audio, a map interface screenshot enable a user to save directions, etc.)
 
Regarding independent claim 33, Cheung teaches a system for analyzing screenshots to identify links to resources (Cheung, [0004], discloses the analysis of received screenshots comprising identifying information of a merchandise to identify and display a candidate merchandise that is a potential match to the merchandise according to the identifying information. Cheung, [0065]-[0068], discloses when merchandise is identified from the screenshot, the system can use a user interface that has mechanisms such as a link, to allow a user to display information identifying the merchandise and retrieve more information of the merchandise, such as price, availability, color, size, and specification, of the merchandise and location and review of the vendor, or make a purchase of the merchandise.) comprising:
a processor coupled to a memory (Cheung, [0005], discloses “system comprising a processor, memory and program code which, when executed by the processor, configures the system”) and a display screen configured to display content; (Cheung, [0065], discloses when merchandise is identified from the screenshot, the system can use a user interface to display information identifying the merchandise and retrieve more information of the merchandise.)
an application stored in the memory and executable by the processor, (Cheung, [0005], discloses “system comprising a processor, memory and program code which, when executed by the processor, configures the system”) the application including:
a screenshot receiver configured to access, from a storage device, the screenshot including a set of image data; (Cheung, Fig. 1 and [0034]-[0037], discloses receiving a screenshot captured using the operating system or user-installed application software running on the computing device, such as camera software, or a screen capture software to take a screenshot, or alternatively scan a screenshot repository to identify a suitable screenshot to use. A “screenshot” refers to an image taken on a computing device) and
a link identifier configured to identify a link to a resource mapped to the image data, (Cheung, [0031], discloses finding a potential match for the candidate merchandise according to the identifying information. Cheung, [0062]-[0064], discloses meta data extracted from a screenshot are validated with information provided by the identified source website or source application software and stored in a database with suitable labels or annotation, such as price, logo, URL (uniform resource locator) [Internet link/hyperlink], or name of a merchandise, and can be used to identify one or more merchandises shown in the screenshot. The meta data includes identifying information useful for a user, such as a contact for initiating a communication or network) the resource accessible by the processor via the link. (Cheung, [0065]-[0068], discloses when merchandise is identified from the screenshot, the system can use a user interface that has mechanisms such as a link [Internet link/hyperlink], to allow a user to display information identifying the merchandise and retrieve more information of the merchandise, such as price, availability, color, size, and specification, of the merchandise and location and review of the vendor, or make a purchase of the merchandise.)
 
Regarding claim 34, Cheung teaches the system of claim 33, wherein the storage device to which the screenshot is stored is accessible by multiple applications executing on the processor. (Cheung, Fig. 1 and [0034]-[0037], discloses receiving a screenshot captured using the operating system or user-installed application software running on the computing device, such as camera software, or a screen capture software to take a screenshot, or alternatively scan a screenshot repository)
	 
Regarding claim 35, Cheung teaches the system of claim 33, wherein a predetermined marker within the set of image data includes a visual marker added to the set of image data included in the screenshot. (Cheung, [0072], discloses date or time information is visible on the screen when a screenshot is taken and submitted. Cheung, [0008], discloses identifying information can include bar code, identification number, identification code, merchandise image, merchandise video, and color. Examiner interprets that these are all visual markers.) 
 
Regarding claim 36, Cheung teaches the system of claim 33, wherein a predetermined marker within the set of image data includes metadata uniquely identifying the set of image data. (Cheung, Figs. 1A-D and [0045]-[0061], discloses image segmentation process that partitions a digital image [i.e. image data] for analysis to locate objects and boundaries in images to extract meta data using optical character recognition (OCR) and “pattern matching” or “pattern recognition”. The analysis of the segments entails generation of a screenshot fingerprint in which it may be matched to fingerprints in a fingerprint database. Examiner interprets a screenshot fingerprint to be metadata that uniquely identifying a set of image data included in the screenshot.) 
 
Regarding claim 37, Cheung teaches the system of claim 33, wherein a predetermined marker within the set of image data includes a code comprising a string of characters. (Cheung, [0058], discloses content of the segments or selected segments can be extracted. Such content, whether text, number, logos or images, can be referred to as “meta data.”)
 
Regarding claim 38, Cheung teaches the system of claim 33, further comprising a screenshot linking server configured to: receive a predetermined marker from the processor; compare the predetermined marker to a plurality of reference markers; determine a match between the predetermined marker and one of the plurality of reference markers; (Cheung, Figs. 1A-D and [0045]-[0061], discloses image segmentation process that partitions a digital image [i.e. image data] for analysis to locate objects and boundaries in images to extract meta data using optical character recognition (OCR) and “pattern matching” or “pattern recognition”. The analysis of the segments entails generation of a screenshot fingerprint in which it may be matched to fingerprints in a fingerprint database. Examiner interprets the extracted metadata to generate and match to fingerprints to be comparing predetermined markers and reference markers.) and
select the link based on the one of the plurality of reference markers. (Cheung, [0031], discloses finding a potential match for the candidate merchandise according to the identifying information. Cheung, [0062]-[0068], discloses Meta data extracted from a screenshot are validated with information provided by the identified source website or source application software and stored in a database with suitable labels or annotation, such as price, logo, URL (uniform resource locator), or name of a merchandise, and can be used to identify one or more merchandises shown in the screenshot. When merchandise is identified from the screenshot, the system can use a user interface that has mechanisms such as a link, to allow a user to display information identifying the merchandise and retrieve more information of the merchandise.)
 
Regarding claim 39, Cheung teaches the system of claim 33, wherein the application is a first application and wherein the link comprises a deep link corresponding to a resource within a second application executable on the processor. (Cheung, Fig. 2 and [0074]-[0079], discloses meta data is captured on a screenshot, the system can analyze the information and provide an interface to facilitate the use of such information by a user. Such as to initiate a communication or building a social network with a contact extracted from the screenshot, conduct a search relevant to the content of the screen, a video interface screenshot can enable a user to share a video, an application download page screenshot can enable a user to download the application from the screenshot, a QR code screenshot can prompt or enable a user to execute the QR code, an audio interface screenshot can prompt or enable a user to play the audio, a map interface screenshot enable a user to save directions, etc. Examiner interprets the provided interface to facilitate the use of the metadata information by a user to be the first application and the use of the information by social network, search engine, download app., audio app., map interface, etc. to be a second application.)
 
Regarding independent claim 40, Cheung teaches a method for analyzing screenshots to identify links to resources, (Cheung, [0004], discloses the analysis of received screenshots comprising identifying information of a merchandise to identify and display a candidate merchandise that is a potential match to the merchandise according to the identifying information. Cheung, [0065]-[0068], discloses when merchandise is identified from the screenshot, the system can use a user interface that has mechanisms such as a link, to allow a user to display information identifying the merchandise and retrieve more information of the merchandise, such as price, availability, color, size, and specification, of the merchandise and location and review of the vendor, or make a purchase of the merchandise.) comprising:
accessing a screenshot including a set of image data using a processor; (Cheung, Fig. 1 and [0034]-[0037], discloses receiving a screenshot captured using the operating system or user-installed application software running on the computing device, such as camera software, or a screen capture software to take a screenshot, or alternatively scan a screenshot repository to identify a suitable screenshot to use. A “screenshot” refers to an image taken on a computing device)
extracting data corresponding to the set of image data included in the screenshot using the processor; (Cheung, Figs. 1A-D and [0045]-[0058], discloses image segmentation process partitions a digital image into multiple segments for analysis to locate objects and boundaries in images. Following segmentation of the screenshot and analysis of the segments, content of the segments or selected segments can be extracted. Such content, whether text, number, logos or images, can be referred to as “meta data.”)
generating a fingerprint identifying the set of image data using the processor, wherein the fingerprint is generated based on the data corresponding to the set of image data; (Cheung, Fig. 1B and [0054], discloses analysis of the segments entail generation of screenshot fingerprints, based on which the screenshot can be matched to a source website or source application software in a database. The fingerprint includes one or more of geometric, semantic and morphological features of the screenshot.)
identifying a link to a resource mapped to the fingerprint of the set of image data using the processor; (Cheung, [0031], discloses finding a potential match for the candidate merchandise according to the identifying information. Cheung, [0062]-[0064], discloses the meta data includes identifying information useful for a user, such as a contact for initiating a communication or network) and
accessing the resource via the link. (Cheung, [0065]-[0068], discloses when merchandise is identified from the screenshot, the system can use a user interface that has mechanisms such as a link [Internet link/hyperlink], to allow a user to display information identifying the merchandise and retrieve more information of the merchandise, such as price, availability, color, size, and specification, of the merchandise and location and review of the vendor, or make a purchase of the merchandise.)
 
Regarding claim 41, Cheung teaches the method of claim 40, further comprising identifying the set of image data from the screenshot by performing image entropy analysis on the screenshot to determine a portion of the screenshot that corresponds to the set of image data. (Cheung [0046]-[0049], discloses image segmentation for partitioning a digital image into multiple segments (sets of pixels) to locate objects and boundaries (lines, curves, etc.) in images and assigning a label to every pixel in an image such that pixels with the same label share certain visual characteristics using histogram-based methods. The result of screenshot segmentation is a set of segments that collectively cover the entire image, or a set of contours extracted from the screenshot. Therefore, Cheung teaches all the elements needed for image entropy analysis.)
 
Regarding claim 42, Cheung teaches the method of claim 40, wherein the link comprises a deep link corresponding to a resource within a second application. (Cheung, Fig. 2 and [0074]-[0079], discloses meta data is captured on a screenshot, the system can analyze the information and provide an interface to facilitate the use of such information by a user. Such as to initiate a communication or building a social network with a contact extracted from the screenshot, conduct a search relevant to the content of the screen, a video interface screenshot can enable a user to share a video, an application download page screenshot can enable a user to download the application from the screenshot, a QR code screenshot can prompt or enable a user to execute the QR code, an audio interface screenshot can prompt or enable a user to play the audio, a map interface screenshot enable a user to save directions, etc. Examiner interprets the provided interface to facilitate the use of the metadata information by a user to be the first application and the use of the information by social network, search engine, download app., audio app., map interface, etc. to be a second application.)
 
Regarding claim 43, Cheung teaches the method of claim 40, wherein identifying the link to the resource mapped to the fingerprint of the set of image data further comprises identifying the link responsive to determining a match between the fingerprint and a plurality of reference fingerprints based on a comparison of the fingerprint of the image to a plurality of reference fingerprints. (Cheung, Figs. 1A-D and [0045]-[0061], discloses image segmentation process that partitions a digital image [i.e. image data] for analysis to locate objects and boundaries in images to extract meta data using optical character recognition (OCR) and “pattern matching” or “pattern recognition”. The analysis of the segments entails generation of a screenshot fingerprint in which it may be matched to fingerprints in a fingerprint database.) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY CHEUNG whose telephone number is (571)272-9785. The examiner can normally be reached MON-TH 8:00AM-4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eddy Cheung/Examiner, Art Unit 2165